Citation Nr: 1746260	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  06-21 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an additional allowance for M.M.B. as a dependent parent.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to March 1999.  He died in December 2010.  The appellant is his surviving spouse and has been substituted as the appellant in the appeal.

This appeal before the Board of Veterans' Appeals (Board) arose from an August 2005 administration decision by the Manila RO that determined that the Veteran's mother, M.M.B., could not be considered a dependent parent.  A notice of disagreement (NOD) was filed in September 2005.  The RO issued a statement of the case (SOC) in March 2006 and the Veteran submitted a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in April 2006. 

In August 2008, the Board remanded the claim for further action.  In an April 2009 Board decision, the Board noted that the previously remanded issue of entitlement o an additional allowance for M.M.B. as a dependent parent remained pending.  That matter was then again remanded with instructions to complete the development ordered by the Board in its August 2008 action.  It does not appear that the development requested was undertaken, and there is no indication that the agency of original jurisdiction (AOJ) readjudicated the claim, as the record does not reflect issuance of a supplemental SOC (SSOC)).  Nevertheless, it would appear that the matter was subsequently returned to the Board, as the Board issued a January 2012 decision dismissing the Veteran's appeal due to his death in December 2010.  (The Board notes that at that time, the Veteran's appeal also encompassed the issue of entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.)

In its January 2012 action, the Board also noted that the Veteran's spouse had filed a VA Form 21-534 in January 2011, which form was to be accepted as both a claim for accrued benefits and a substitution request.  The Board thus remanded the claims then on appeal for the AOJ to rule on the  of substitution matter, in the first instance, and to thereafter undertake all development and adjudicatory actions necessary with respect to the claims then on appeal.

In June 2012, the RO issued a deferred rating decision wherein it determined that the Veteran's surviving spouse was eligible to be substituted as the appellant for purposes of processing the claims to completion.  The AOJ then undertook to complete the development requested in the Board's prior Remand actions.  Thereafter, the RO continued to deny the claim for entitlement to an additional allowance for M.M.B. as a dependent parent (as reflected in a July 2017 SSOC) and returned that matter to the Board for further appellate consideration.

As regard to the claim for service connection for diabetes mellitus, that matter was granted by a decision review officer (DRO) in a July 2017 rating decision.  A disability rating and effective date was also assigned in connection with that award.  To date, the appellant had not disagreed with any aspect of that decision.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of the award).

As regards the matter of representation, the Board notes that during his lifetime, the Veteran was represented before VA by a private attorney, in whose favor the Veteran had submitted a completed VA Form 21-22a (Appointment of an Individual as Claimant's Representative).  However, the appellant, who has been substituted for the Veteran in this case, has not filed the appropriate documentation for representation.  See 38 C.F.R. § 14.631(a) (2016).  A power of attorney, executed on either VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) or VA Form 21-22a, is required to represent a claimant before VA and to authorize VA's disclosure of information to any person or organization representing a claimant before VA.  38 C.F.R. § 14.631(a) (2016).  The appellant has been made aware of her options with regard to representation and has not executed a VA Form 21-22 or 21-22a in favor of a Veterans Service Organization or in favor of any individual in connection with the matter currently before the Board.  Accordingly, the appellant is considered unrepresented (pro se) in this matter.

While the Veteran previously had a paper claims file, this appeal is now being processed primarily utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in a Virtual VA file, consisting of adjudicatory decisions, notification letters, and VA medical records.  All such records have been reviewed.

As a final preliminary matter, the Board notes that at the time of his death, the Veteran had a separate appeal pending which  concerned the matter  issue of whether an overpayment of VA educational assistance benefits in the amount of $24,529.40 was properly created.  The appellant was also substituted as the appellant for purposes of pursuing that claim to completion.  In an August 2013 decision, the Board determined that the overpayment was not properly created, and granted the appeal.  That matter has accordingly been resolved.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  Adequate evidence showing that the Veteran's mother had insufficient income to provide for reasonable maintenance has not received.


CONCLUSION OF LAW

The criteria for additional compensation based upon a dependent parent have not been met.  38 U.S.C.A. §§ 102, 5107 (West 2014); 38 C.F.R. §§ 3.250 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

After a complete or substantially complete application for benefits is filed, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Here, it does not appear that  VCAA notice was provided prior to the initial decision in this appeal.  Nonetheless, the March 2006 SOC set forth the applicable criteria for establishing M.M.B. as a dependent parent and in a June 2012 letter, the appellant was informed of the information and evidence needed to substantiate the claim.  This information was similarly provided via direct telephone contact with the appellant in June 2012.  The matter was thereafter readjudicated via a July 2017 SSOC.  The Board thus finds that the appellant has been provide with the requisite notice for how to substantiate the claim on the appeal and that any error with respect to timing of notice was effectively cured in this case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that timing error can be effectively "cured" by providing any necessary VCAA notice followed by a readjudication of the claim).

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claim on appeal, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of the information regarding the monthly income and expenses of the Veteran's mother.  The appellant was also given the opportunity to provide evidentiary support for the reported expenses (as requested by the Board in its August 2008 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 1999 (holding that substantial compliance, rather than strict compliance, is required).  Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on the claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The issue before the Board is whether the Veteran's mother, M.M.B., a resident of the Philippines, can be considered a dependent for purposes of receiving additional compensation.  At the outset, the Board notes that M.M.B passed away during the pendency of this appeal.  Her certificate of death indicates that she died in June 2013.  This does, not, however, impact whether she can be considered a dependent parent prior to the time.  

The law provides for additional VA compensation to veterans with dependents.  Conclusive dependency of a parent (other than one who is residing in a foreign country) will be held to exist when the monthly income does not exceed (i) $400 for a mother or father not living together.  38 C.F.R. § 3.250(a)(1) (2016).  For foreign residents, such as is the case here, there is no conclusive presumption of dependency.  Rather, dependency will be determined on the facts in the individual case under the principles outline in § 3.250.  38 C.F.R. § 3.250(a)(3).  The basic rule provides that "[d]ependency will be held to exist if the father or mother of the veteran does not have an income sufficient to provide for reasonable maintenance for such father or mother."  38 C.F.R. § 3.250(b).  "Reasonable maintenance" means the ability to provide for those conveniences and comforts of living suitable to and consistent with the parents' reasonable mode of life, including, but not limited to, housing, food, clothing, and medical care.  38 C.F.R. § 3.250(b)(1).  The applicable regulation further provides that "[t]he fact that the veteran has made habitual contributions to the father or mother, or both, is not conclusive evidence that dependency existed but will be considered in connection with all other evidence."  38 C.F.R. § 3.250(c).

In the instant case, the Veteran submitted a VA Form 21-509 (Statement of Dependency of Parent(s)) in June 2004.  The Veteran indicated that M.M.B.'s net worth was zero and reported that she received $708.00 monthly from the Social Security Administration (SSA).   It was then reported that monthly expenses, to include mortgage/rent, clothing, food and necessities, electric bill, medical bills, social activities, transportation, life insurance premiums, and personal care items, totaled $2,834.00.  Notably, it was reported that the Veteran's mother resided with him and his wife.  As such, money spent on housing and utilities may not be counted as going towards M.M.B.'s reasonable maintenance as there is no indication that this property is owned by her.  See VA Form 21-509 received June 28, 2004 (veteran lists M.M.B.'s net worth as $0.00).  The remaining expenses listed including, clothing, food, medical bills, social activities, transportation, insurance, and personal care items, total $1,350.00 per month.  The Board acknowledges that this amount exceeds M.M.B.'s monthly SSA benefit of $708.00.  

In its August 2008 action, the Board found that although the Veteran was competent to report M.M.B.'s monthly expenses, some of the expenses listed appeared to be rather high for monthly estimates.  The Board also pointed out that there was no objective support for the amounts listed on the June 2004 VA Form 21-509.  The Board thus found it necessary to remand the matter to afford the Veteran the opportunity to submit supporting documentation, such as medical bills and receipts for caregivers, insurance, food, clothing, etc., to support the claim.

Via VA letter dated in June 2012, the appellant was requested to submit supporting documentation to substantiate M.M.B.'s monthly expenses.  The appellant was also contacted via telephone and advised of the need to submit documentation verifying M.M.B.'s expenses.  The appellant reported that she does not keep all records of expenses, but that she might be able to find some if she looked for them.  Then, in July 2012, the appellant submitted a medical expense report, indicating various amounts paid for medicines for M.M.B. from May 2004 to June 2012.  The appellant also reported that two caregivers had been hired to provide 24-hour care for M.M.B..  The amounts paid for these caregivers were not reported.  Further, the appellant reported that she was unable to provide receipts for monies paid for medical care for M.M.B. due to the fact that the receipts were damaged in a flood.  Also submitted was a medical certificate documenting the various health problems of M.M.B.

The record also contains information obtained from SSA regarding M.M.B.'s monthly SSA benefits, which ranged from $758.70/month in 2003 to $958.90/month in 2012.

Overall, the Board finds the evidence of record to be insufficient to establish entitlement to an additional allowance for M.M.B. as a dependent parent.  Notably, the only expense report submitted documenting total monthly expenses is dated in 2004.  As discussed, the Board found reason to question the accuracy of some expenses reported without supporting documentation.  In this regard, the Board notes that on the June 2004 VA Form 21-509, the Veteran had reported that M.M.B.'s medical bills averaged $200.00/month.  However, in his April 2006, VA Form 9, the Veteran stated that M.M.B.'s "medications and medical bills exceed her Social Security benefits."  For that to be true, M.M.B.'s medical care would have been in excess of $700.00/month, which is substantially different from the $200.00/month initially reported.  The finds this discrepancy in reporting M.M.B.'s medical expenses undermines that Veteran's credibility in reporting M.M.B.'s monthly expenses, such that lay evidence alone is insufficient to rely upon in this case.  

The Board acknowledges that in July 2012, the appellant submitted a very detailed statement of M.M.B.'s medical expenses from 2004 forward.  The appellant stated, however, that she was unable to provide receipts for such expenses as they had been damaged in the flood.  While the appellant is competent to report on M.M.B.'s medical expenses, the Board questions the accuracy of the information provided, as it seems unlikely that the appellant would have been able to recall from memory the monthly amounts spent on medicine and medical care for M.M.B. from May 2004 forward.  The Board also points out that the appellant had previously reported, as recorded in a June 2012 report of general information, that she did not keep records of M.M.B.'s expenses.  Thus, without objective  evidence to support the amounts reported by the appellant, the Board finds reason to question the accuracy of the reported amounts such that lay evidence alone is insufficient in this case.

The Board notes that a claimant, in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to the claim.  In other words, "the duty to assist is not a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, under 38 U.S.C.A. § 5107(a), a claimant has the responsibility to present and support a claim for VA benefits.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim).  In the present case, neither the Veteran in his lifetime nor the appellant has submitted supporting information regarding the M.M.B.'s monthly expense during her lifetime, despite being requested to do so.  The Board has also explained why in this case the lay evidence provided in insufficient to rely upon.  While the Board does not doubt the Veteran and appellant provided monetary support for M.M.B. during her lifetime, the regulation provides specifically that the fact that an appellant makes habitual contributions to the parent is not conclusive evidence that dependency exists.  38 C.F.R. § 3.250(c).  Rather, it must be shown that a parent does not have income sufficient to provide for reasonable maintenance.  

Because the evidence of record is insufficient for the Board to rely upon to determine that M.M.B.'s monthly income from her SSA benefits was not sufficient to provide for her reasonable maintenance, the claim must be denied.  Absent  competent, credible and probative evidence to support the claim,  the benefit-of- the-doubt doctrine is not for application.   See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

The claim for an additional allowance for M.M.B. as a dependent parent is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


